               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

SAMUEL ACKER; ARLAN PECKHAM;
and ROGER WINNEBERGER, III,
Each Individually and on behalf of all
others similarly situated                                    PLAINTIFFS

v.                          No. 4:20-cv-852-DPM

PROTECH SOLUTIONS, INC.                                     DEFENDANT

                                   ORDER
         1. Acker and Peckham's motion to reply, Doc. 73, is granted.
Proposed reply, Doc. 73-1, deemed filed. In the future, any moving
party may reply within seven calendar days of the response.
         2. Acker and Peckham' s motion to extend their expert report
deadline, Doc. 70, is granted as modified.         The Tracepoint dispute
provides good cause. As Protech recognizes, though, all the remaining
deadlines will need to be extended. An Amended Final Scheduling
Order, which echoes the current one in the staging of the case, will
issue.
         3. Stipulation, Doc. 72, noted. Plaintiff Roger Winneberger, III is
dismissed without prejudice.
     4. Joint report of discovery dispute, Doc. 74, appreciated. Acker
and Peckham suggest a workable modification to accommodate the
100-mile rule by offering Husbeby or some other agreed location as the
----   -   .   --   -------- -- -- - - - - - - - - - - - - - - - - - - - - - ,




place of production.          The requested materials aren't duplicative of
written discovery issued to Protech;               Tracepoint and Protech
purportedly possess different information.             And any confidential
unemployment compensation information can be redacted, thus
avoiding the statutory bars.          Tracepoint is willing to produce the
underlying data. The fighting issue is therefore whether the forensic
report is protected. Tracepoint must file its report, and the engagement
correspondence between Tracepoint and Clark Hill PLC, under seal for
in camera review by 15 June 2021. Please send a courtesy copy (on paper
and in electronic form) to Little Rock chambers.
           The Court will consider Tracepoint's motion and brief, Doc. 66 &
67, in deciding the dispute. If Acker and Peckham want to make
additional argument, they may file a brief by 15 June 2021. If they do,
Tracepoint may file a reply by 22 June 2021.
           So Ordered.


                                             D .P. Marshall Jr.
                                             United States District Judge




                                       -2-
